Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 25, 43, and 44 are amended.
Claim 39, 47, and 48 are canceled.
Claims 26-38, 40-42, and 45-46 are previously presented.
Claims 25-48 are pending in the current application.
This action is made NON-FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-38, 40-41, 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Cesarano (U.S. Publication 20170227962) in view of Tsujimoto (U.S. Publication No. 20140316633) in view of Klinger (U.S. Publication No. 20170229029).
Regarding claim 25:
Cesarano teaches:
A vehicle guidance system for guiding each of a plurality of vehicles, the vehicle guidance system comprising: a plurality of vehicles, (“FIG. 1 is an exemplary system 100 of unmanned vehicles in accordance with the disclosed subject matter.” [0028]; Figure 1 shows a system for vehicle guidance for multiple unmanned vehicles. Figure 1 also shows a plurality of unmanned vehicles 102a-102n.)
a positioning device configured to measure a location of each vehicle of the plurality of vehicles and output location information of each vehicle of the plurality of vehicles; ("In various embodiments, the position unit 206 may employ various methods to determine the positions of the companion unmanned vehicles 102 and the obstacle 104 relative itself. Such methods can include, but not restricted to, ranging tones, telemetry data, terrain data, optical imaging, and so forth…" [0057]; "The information that can be sent or received via peer-to-peer communication network can be, but not restricted to the planned path data, telemetry data, and the like." [0067]; here it shows that data created by the position unit can be output.
a guidance device to generate, for each vehicle of the plurality of vehicles, a guidance command to guide each vehicle of the plurality of vehicles; ("a base station (guidance device) 108 is configured to generate planned path (guidance command) for the unmanned vehicle 102 based on one or more parameters such as, but are not restricted to, a starting position, a destination, mission requirements (surveillance, tracking etc.), no-fly zones, fuel availability, and so forth." [0036].)
a storage device to store a guide command for each vehicle of the plurality of vehicles, ("the base station 108 stores the planned path data of the unmanned vehicle 102 and the companion unmanned vehicles 102…" [0094]; here it shows that the base station can also act as a storage device and store a guidance command to guide the vehicle (planned path data) [0054], wherein the memory unit of each vehicle can store the planned path of the unmanned vehicle)
each vehicle including: a first communication circuit to communicate with each of the guidance device and the storage device, (“the controller 212 or the control unit 210 can be configured to generate a planned path of the unmanned vehicle 102 by using data received from the base station 108.” [0073]; “the controller may be a part of the base station 108 and transmits control instructions through the communication network 106 to the unmanned vehicle 102.” [0083]; here it shows that the vehicle is in communication with the guidance device and storage device (the base station))
and a power source to generate driving power; ("the unmanned vehicle 102 and its components (not shown) can be powered by a power source to provide propulsion. The power source can be, but not restricted to, a battery, a fuel cell, a photovoltaic cell, a combustion engine, fossil fuel, solar energy, and so forth. In fact, embodiments are intended to include or 
and a controller to control the power source in accordance with the guidance command to move each vehicle of the plurality of vehicles; ("The controller 212 is configured to control the movement of the unmanned vehicle 102 along the planned path." [0050]; here it shows that the unmanned vehicles can contain a controller that controls the motor of the unmanned vehicle to travel along the path plan received by the base station (guidance device))
wherein the guidance device includes: a signal processing circuit to generate the guidance command; ("In an alternate embodiment, the controller may be a part of the base station 108 and transmits control instructions through the communication network 106 to the unmanned vehicle 102." [0083]; here it shows that the base station (guidance device) can have a controller (signal processing circuit) that generates and transmits control instructions (guidance command))
and a second communication circuit to communicate with each of the storage device and each vehicle of the plurality of vehicles; (“the base station 108 stores the planned path data of the unmanned vehicle 102 and the companion unmanned vehicles 102, and transmits the planned path data to the unmanned vehicle 102 through the communication network 106.” [0094]; here it shows that the base station is in communication with a storage device and an unmanned vehicles.)
the guidance device: generates the guidance command to include location information of a plurality of points of passage defining a traveling path for each vehicle of the plurality of vehicles; ("the planned path can be segmented, such as a first planned path from position "A" 
stores the guidance command to the storage device; ("the base station 108 stores the planned path data of the unmanned vehicle 102 and the companion unmanned vehicles 102…" [0094]; here it shows that the base station can also act as a storage device and store a guidance command to guide the vehicle (planned path data) [0054], wherein the memory unit of each vehicle can store the planned path of the unmanned vehicle)
Cesarano does not teach that each vehicle includes a tag with a storage device which stores identification information which uniquely identifies each vehicle or a transmitter to transmit the identification information, or that this information is sent to an external positioning device through an antenna, however,
Tsujimoto teaches:
each of the plurality of vehicles includes a tag with a storage device which stores identification information which uniquely identifies each vehicles of the plurality of vehicles (“A wireless tag 22 is carried by the article transport vehicle 1, the workers 2, and the fork lift truck 3, and is configured to output positioning wireless signals which are wireless signals for position measurement.” [0087]; here it shows that each autonomous vehicle carries a wireless tag and paragraph [0095] discloses identifying information for each wireless tag, “the wireless position measuring system 21 manages, or keeps track of, the total number of the wireless tags 
and a transmitter to transmit the identification information; (“And a transmitter-receiver 14 for mutually transmitting and receiving a variety of information is provided to each of the vehicle side controller H1 and the ground side controller H2.” [0083]; here it shows that the vehicle controller is provided a transmitter to transmit information to an external controller.)
a positioning device that is provided externally from the plurality of vehicles, the positioning device being configured to measure a location of each vehicle of the plurality of vehicles and output location information of each vehicle of the plurality of vehicles; (“The tag position measuring device 24 performs a position measurement process in which the position of each wireless tag 22 is calculated based on the information received by the base units 23. In the present embodiment, the tag position measuring device 24 corresponds to the "position calculation portion" in the present invention. In this wireless position measuring system 21, each wireless tags 22 is configured to be able to transmit information for position measurement to the base units 23 by UWB wireless communication.” [0087]; here it shows that an external (as shown in figure 1) tag position measuring device 24 performs a position measurement process that receives position measurement information from each wireless tag 22 in the environment via the base units 23, and then outputs the position of each wireless tag.)
the positioning device measures the location of the plurality of vehicles by receiving the identification information transmitted from the transmitter of the tag with an array antenna located in one place, a plurality of antennas including at least one antenna element and located in a plurality of locations, or a plurality of array antennas located in a plurality of locations, wherein the array antenna, the plurality of antennas, and the plurality of array antennas are provided externally from the plurality of vehicles; (“In the present embodiment, the base unit 23 corresponds to the "wireless receiver" in the present invention. The tag position measuring device 24 performs a position measurement process in which the position of each wireless tag 22 is calculated based on the information received by the base units 23. In the present embodiment, the tag position measuring device 24 corresponds to the "position calculation portion" in the present invention. In this wireless position measuring system 21, each wireless tags 22 is configured to be able to transmit information for position measurement to the base units 23 by UWB wireless communication.” [0087]; here it also shows a plurality of base units 23 that act as antennas or wireless receivers. Figure 1 shows a plurality of base units 23 located externally from the plurality of vehicles. The tag measurement device 24 measures the location of the plurality of vehicles carrying a wireless tag receiving unique position measurement signals from each wireless tag with the base units located in a plurality of locations.)
Cesarano and Tsujimoto are analogous art because they are in the same field of art, vehicle guidance systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle guidance system as taught by Cesarano to include the features of the vehicle guidance system as taught by Tsujimoto in order for the external positioning device to be able to measure the location of each vehicle using a tag with uniquely identifying information that is received from a plurality of antennas in the work environment. The teaching suggestion/motivation to combine is that this would increase the efficiency of the position detection of each vehicle and allow for more precise guidance being provided to each vehicle. 
Cesarano in view of Tsujimoto does not teach storing altered location information of points of passage to the storage device or that each of the vehicles can acquire from the storage device the altered location information of points of passage, however,
Klinger teaches:
and when at least a portion of the plurality of points of passage is to be altered, stores altered location information of points of passage to the storage device; ("the planned path may be stored in the memory of the unmanned vehicle 102. In other embodiments, the memory of the unmanned vehicle 102 can also store data used to correct an original planned path and/or to create a new planned path." [0050])
and each vehicle of the plurality of vehicles accesses the storage device to acquire from the storage device the altered location information of points of passage. ("Further, the controller 200 of the leader unmanned vehicle may communicate, via the communication unit 208, the new planned path to the companion unmanned vehicles 102 and/or the base station 108 so that the companion unmanned vehicles 102 can modify their paths based on the new planned path of the at least one unmanned vehicle 102." [0108]; here it shows that the controller 200 communicates with each vehicle the new planned path from its storage unit. Paragraph [0109] shows that the controller of the base station may also perform the operations of the controller 200, "In other embodiments, the controller of the base station 108 may also perform one or more operations that are described above with reference to the controller 200 of the leader unmanned vehicle 102.")
Cesarano, Tsujimoto and Klinger are analogous art because they are in the same field of art, vehicle guidance system for guiding each of a plurality of vehicles. It would have been obvious 

Regarding claim 26:
Cesarano in view Tsujimoto in view of Klinger teaches all of the limitations of claim 25.
Klinger further teaches:
The vehicle guidance system of claim 25, wherein the guidance device further performs, when the altered location information of points is stored to the storage device, transmitting a notification to a vehicle among the plurality of vehicles on a traveling path that is to be altered by the altered location information of points of passage; ("Moreover, the unmanned vehicle 102 may use the determined position data and the planned position data based on the planned path data to generate an alert that the unmanned vehicle 102 has deviated from the planned path. The alert may be transmitted to the companion unmanned vehicles 102 via the network 104" [0055]; here it shows that when the location information is altered an alert is sent to a companion vehicle that an unmanned vehicle has veered from its path. Paragraph [0056] teaches that the detection can be made by the base station. And figure 5c shows that the other vehicles 102b and 102n can update their paths to 512b and 512n in accordance with the altered path plan received by the unmanned vehicle 102a. )
and the vehicle among the plurality of vehicles that receives the notification accesses the storage device to acquire from the storage device the altered location information of points of passage. ("Further, the controller 200 of the leader unmanned vehicle may communicate, via the communication unit 208, the new planned path to the companion unmanned vehicles 102 and/or the base station 108 so that the companion unmanned vehicles 102 can modify their paths based on the new planned path of the at least one unmanned vehicle 102." [0108]; here it shows that the controller 200 communicates with each vehicle the new planned path from its storage unit. Paragraph [0109] shows that the controller of the base station may also perform the operations of the controller 200, "In other embodiments, the controller of the base station 108 may also perform one or more operations that are described above with reference to the controller 200 of the leader unmanned vehicle 102.")
Cesarano, Tsujimoto and Klinger are analogous art because they are in the same field of art, vehicle guidance system for guiding each of a plurality of vehicles. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle guidance system taught in claim 25 to include storing altered guidance commands as taught by Klinger in order for the vehicles to be able to access the altered information and control their motion according to it. The teaching suggestion/motivation to combine is that by being able to access the altered stored data, the system can more efficiently complete tasks while increasing reliability in collision avoidance.



Regarding claim 27:
Cesarano in view Tsujimoto in view of Klinger teaches all of the limitations of claim 25.
Cesarano further teaches: 
The vehicle guidance system of claim 25, wherein each of the plurality of vehicles moves in accordance with the guidance command, (“the controller of the base station 108 may generate the planned path for the unmanned vehicle 102 and transmit it to the unmanned vehicle 102 and/or the companion unmanned vehicles 102.” [0092]; here it shows that the unmanned vehicles move in accordance with the generated path plan from the base station.)
Cesarano does not explicitly teach acquiring altered traveled plans from a storage device, however, 
Klinger teaches:
and, upon arriving at each point of passage, accesses the storage device to acquire from the storage device the altered location information of points of passage. ("Further, the controller 200 of the leader unmanned vehicle may communicate, via the communication unit 208, the new planned path to the companion unmanned vehicles 102 and/or the base station 108 so that the companion unmanned vehicles 102 can modify their paths based on the new planned path of the at least one unmanned vehicle 102." [0108]; here it shows that the controller 200 communicates with each vehicle the new planned path from its storage unit. Paragraph [0109] shows that the controller of the base station may also perform the operations of the controller 200, "In other embodiments, the controller of the base station 108 may also perform one or more operations that are described above with reference to the controller 200 of the leader unmanned vehicle 102.")


Regarding claim 28:
Cesarano in view Tsujimoto in view of Klinger teach all of the limitations of claim 25.
Klinger further teaches:
The vehicle guidance system of claim 25, wherein when the guidance device guides a first vehicle of the plurality of vehicles from a first location, through a second location, to a third location, the signal processing circuit generates the guidance command so as to include location information of the second location as beginning from the first location and location information of the third location as beginning from the second location; ("the planned path can be segmented between multiple points such as, position A to site 1 (a first location through a second location), site 1 to site 2 (to a third location), site 2 to position B and the like." [0046]; here it shows that a route can be segmented so that the command includes location information (position A and B and site 1 and 2) of each location. Figure 5c for example shows an unmanned vehicle 1 that follows a planned path including location information of the second 
and while the first vehicle is moving from the first location toward the second location based on the guidance command, the signal processing circuit estimates an expected location of arrival of the first vehicle based on a change in the location of the first vehicle as measured by the positioning device, (Figure 5c shows that upon traveling to the second location the vehicle encounters an obstacle that forces a change in the location of the first vehicle to arrive at P4 instead of P1 that is measured as D2 as shown in paragraph [0147], "the unmanned vehicle 102a deviated from its planned path 506a to a current position `P.sub.4`. The controller 200 of the unmanned vehicle 102a determines that a distance `D.sub.2` between the current position `P.sub.4` and the planned position `P.sub.1` is greater than the threshold value. As a result, the controller 200 of the unmanned vehicle 102a proposes a corrected path 512a distinct from the planned path 506a.")
generates location information of the third location as beginning from the expected location of arrival, ("Therefore, the corrected path 512a can be a new planned path for the unmanned vehicle 102a. The corrected path 512a may be generated based on the distance `D.sub.2` between the current position `P.sub.4` and the planned position `P.sub.1`, current positions and/or planned paths 506b to 506n of the companion unmanned vehicles 102b to 102n, mission objectives, and so forth." [0147]; here it shows that a new planned path as beginning from P.sub.4 is generated to reach the final destination 504.)
and alters the second location among the plurality of points of passage. ("In other embodiments, the unmanned vehicle 102a may generate an intermediate path 514 that bridges 

Regarding claim 29:
Cesarano in view Tsujimoto in view of Klinger teach all of the limitations of claim 25.
Klinger further teaches:

The vehicle guidance system of claim 25, wherein when the guidance device guides a first vehicle of the plurality of vehicles from a first location, through a second location, to a third location, ("the planned path can be segmented between multiple points such as, position A to site 1 (a first location through a second location), site 1 to site 2 (to a third location), site 2 to position B and the like." [0046]; here it shows that a route can be segmented so that the command includes location information (position A and B and site 1 and 2) of each location.)
the signal processing circuit generates the guidance command so as to include location information of the second location as beginning from the first location and location information of the third location as beginning from the second location; (Figure 5c for example shows an unmanned vehicle 1 that follows a planned path including location information of the second location P1 as beginning from the first location and location information of the destination as beginning from the second location P1.)
and while the first vehicle is moving from the first location toward the second location based on the guidance command, the signal processing circuit estimates an expected location of arrival of the first vehicle based on a change in the location of the first vehicle as measured by the positioning device, (Figure 5c shows that upon traveling to the second location the vehicle encounters an obstacle that forces a change in the location of the first vehicle to arrive at P4 instead of P1 that is measured as D2 as shown in paragraph [0147], "the unmanned vehicle 102a deviated from its planned path 506a to a current position `P.sub.4`. The controller 200 of the unmanned vehicle 102a determines that a distance `D.sub.2` between the current position `P.sub.4` and the planned position `P.sub.1` is greater than the threshold value. As a result, the controller 200 of the unmanned vehicle 102a proposes a corrected path 512a distinct from the planned path 506a.")
and, if the second location and the expected location of arrival are within a predetermined distance, maintains the guidance command. ("the unmanned vehicle 102a deviated from its planned path 506a to a current position `P.sub.4`. The controller 200 of the unmanned vehicle 102a determines that a distance `D.sub.2` between the current position `P.sub.4` and the planned position `P.sub.1` is greater than the threshold value. As a result, the controller 200 of the unmanned vehicle 102a proposes a corrected path 512a distinct from the planned path 506a." [0147]; here it shows that a new plan is only proposed if the distance between the second location and the expected location of arrival exceed a predetermined distance. Therefore, if the distance is within the predetermined distance, the path plan is maintained.)

Regarding claim 30:
Cesarano in view Tsujimoto in view of Klinger teaches all of the limitations of claim 28.
Klinger further teaches:
The vehicle guidance system of claim 28, wherein when the third location is a location of a second vehicle of the plurality of vehicles that is different from the first vehicle or a person, the positioning device measures a location of the second vehicle or the person and outputs the location information; ("each of the companion unmanned vehicles 102 may modify its corresponding planned path in accordance with the corrected path and the delay information (location information) obtained from the unmanned vehicle 102 that is correcting its trajectory." [0060]; here it shows that when an unmanned vehicle is expected to collide with a companion unmanned vehicle at some location along the path plan of the companion unmanned vehicle, the unmanned vehicle outputs corrected path and delay information including the location of the unmanned vehicle determined by the positioning device and its changed path to the companion unmanned vehicle.)
and if the location of the second vehicle or the person has changed, the signal processing circuit of the guidance device, alters the third location among the plurality of points of passage based on the changed location of the another vehicle or person. ("each of the companion unmanned vehicles 102 may modify (alter the third location) its corresponding planned path in accordance with the corrected path and the delay information (location information) obtained from the unmanned vehicle 102 that is correcting its trajectory." [0060]; here it shows that when the unmanned vehicle veers from its path each companion unmanned vehicle can receive the location information and alter the locations along their own path plan.)

Regarding claim 31:
Cesarano in Tsujimoto in view of Klinger teaches all of the limitations of claim 30.
Klinger further teaches:
The vehicle guidance system of claim 30, wherein when the location of the second vehicle or the person has further changed, based on the changed location of the second vehicle or the person, the signal processing circuit of the guidance device newly adds a fourth location to the plurality of points of passage, the fourth location being subsequent to the third location. ("the control unit 206 may iteratively modify the trajectory of the unmanned vehicle 102 based on the tracked position of the obstacle 106." [0081]; here it shows that the control unit can modify the path plan of a moving object (the changed location of the second vehicle or the person) by tracking its position.)

Regarding claim 32:
Cesarano in view of Tsujimoto in view of Klinger teaches all of the limitations of claim 29.
Klinger further teaches:
The vehicle guidance system of claim 29, wherein, after a move from the first location to an expected location of arrival is completed, the controller causes the first vehicle to move from the expected location of arrival to the third location in accordance with an altered guidance command. ("As a result, the controller 200 of the unmanned vehicle 102a proposes a corrected path 512a distinct from the planned path 506a." [0147]; here it shows the vehicle moving from the expected location P4 to a destination 504 through an altered guidance command 512a.)

Regarding claim 33:
Cesarano in view of Tsujimoto in view of Klinger teaches all of the limitations of claim 26.
Klinger further teaches:
The vehicle guidance system of claim 26, wherein before the vehicle among the plurality of vehicles arrives at an expected location of arrival, the second communication circuit of the guidance device stores the altered location information of points of passage to the storage device; ("the planned path may be stored in the memory of the unmanned vehicle 102. In other embodiments, the memory of the unmanned vehicle 102 can also store data used to correct an original planned path and/or to create a new planned path." [0050])
the vehicle among the plurality of vehicles accesses the storage device to acquire from the storage device the altered location information of points of passage. ("Further, the controller 200 of the leader unmanned vehicle may communicate, via the communication unit 208, the new planned path to the companion unmanned vehicles 102 and/or the base station 108 so that the companion unmanned vehicles 102 can modify their paths based on the new planned path of the at least one unmanned vehicle 102." [0108]; here it shows that the controller 200 communicates with each vehicle the new planned path from its storage unit. Paragraph [0109] shows that the controller of the base station may also perform the operations of the controller 200, "In other embodiments, the controller of the base station 108 may also perform one or more operations that are described above with reference to the controller 200 of the leader unmanned vehicle 102.")

Regarding claim 34:
Cesarano in view of Tsujimoto in view of Klinger teaches all of the limitations of claim 25.
Cesarano further teaches:
The vehicle guidance system of claim 25, wherein the guidance device and the storage device are accommodated inside a single housing. (Figure 2 shows the position unit 202 and a memory unit in a controller 200 that can be located on the base station and any of the unmanned vehicles.)

Regarding claim 35:
Cesarano in view of Tsujimoto in view of Klinger teaches all of the limitations of claim 25.
Klinger further teaches:
The vehicle guidance system of claim 25, wherein the signal processing circuit estimates an expected location of arrival based on a remaining distance for each vehicle of the plurality of vehicles to move and based on a velocity and direction with and in which each vehicle of the plurality of vehicles moves. ("The planned path can include a series of positions, speeds, altitudes, heading, and the like thereby linking each position with a corresponding speed, an orientation, an elevation, a heading and so forth." [0051]; here it shows that each path plan contains estimations of the location of the arrival based on positions, speeds, and directions.)

Regarding claim 36:
Cesarano in view of Tsujimoto in view of Klinger teaches all of the limitations of claim 32.
Klinger further teaches:
The vehicle guidance system of claim 32, wherein when the guidance device further guides the vehicle from the third location to a fourth location, the signal processing circuit further estimates a next expected location of arrival of the vehicle going from the expected location of arrival toward the third location, and generates a third command indicating a moving direction and a moving amount to guide from the next expected location of arrival to the fourth location. ("the controller 200 may compare the difference between the planned position and the current position with a threshold value, which is based on various parameters such as, but not restricted to, position, distance, angular orientation, and the like. Further, based on the comparison between the threshold value and the calculated difference, the control unit 206 or the controller 200 can determine if it has to modify the planned path or generate a new planned path in order to impede or avoid collisions and achieve the target. For example, if the unmanned vehicle 102 is slightly off-course, the corrected path may be the original planned path. Further, if the difference between the planned position and the current position is less than the threshold value but does not constitute a minor deviation, the corrected path may be a modification of the original planned path. Moreover, if the difference between the planned position and the current position is greater than the threshold value, the corrected path may be a new planned path." [0090]; here it shows that the controller can generate a command based on how far away the unmanned vehicle has veered off the path and either the path plan can be maintained, slightly modified, or completely changed as a new command for the unmanned vehicle to arrive at its target destination.)

Regarding claim 37:
Cesarano in view of Tsujimoto in view of Klinger teaches all of the limitations of claim 25.
Cesarano further teaches:
The vehicle guidance system of claim 25, wherein each vehicle of the plurality of vehicles includes: a sensor to detect a physical parameter of attitude, angular velocity, or angular acceleration of each vehicle of the plurality of vehicles, and a control circuit; ("The gyroscope can be used to determine an absolute angular reference. The inertial navigation unit 206b can include one or more gyroscopes, such as, but not restricted to, a laser gyroscope, a vibrating gyroscope, a hemispherical resonator gyroscope, a fiber optic gyroscope, and the like. The inertial navigation unit 206b can also include one or more accelerometers to measure acceleration of the unmanned vehicle 102 about one or more axes defined with respect to the unmanned vehicle 102." [0060])
and while each vehicle of the plurality of vehicles is moving between two adjacent points of passage, the control circuit computes a deviation from an orientation between the two points of passage based on the physical parameter detected by the sensor, and controls the controller to move each vehicle of the plurality of vehicles so that the deviation is reduced. (“During travel along the path 504a, the controller 212 of the unmanned vehicle 102a may also receive current positions from each of the companion unmanned vehicles 102b to 102n, and correct a trajectory of the unmanned vehicle 102a to at least reduce a deviation between the path 504a and the planned path 502a.” [0109]; here it shows the vehicles controller determines the position of the vehicle using a position unit that includes the inertial navigation unit 206b that contains a gyroscope sensor.)

Regarding claim 38:
Cesarano in view of Tsujimoto in view of Klinger teaches all of the limitations of claim 37.
Cesarano further teaches:
The vehicle guidance system of claim 37, wherein the sensor includes a gyroscope. ("The gyroscope can be used to determine an absolute angular reference." [0060])

Regarding claim 40:
Cesarano in view of Tsujimoto in view of Klinger teaches all of the limitations of claim 25.
Klinger further teaches:
The vehicle guidance system of claim 25, wherein the guidance device retains map information for use in guiding each vehicle of the plurality of vehicles; ("a controller of the unmanned vehicle 102 can be configured to generate the planned path using a plurality of parameters which includes, but not restricted to a starting position, current position of the companion unmanned vehicles 102, pre-stored planned path data, destination, map or topological data and the like." [0047])
and the signal processing circuit generates the guidance command by using the map information. ("a controller of the unmanned vehicle 102 can be configured to generate the planned path using a plurality of parameters which includes, but not restricted to a starting position, current position of the companion unmanned vehicles 102, pre-stored planned path data, destination, map or topological data and the like." [0047])

Regarding claim 41:
Cesarano in view of Tsujimoto in view of Klinger teaches all of the limitations of claim 25.
Klinger further teaches:
The vehicle guidance system of claim 25, wherein a first point of passage and a second point of passage which are two adjacent points of passage, and the signal processing circuit generates the guidance command by using a direction and distance of the second point of passage as beginning from the first point of passage as the location information of the second point of passage. ("The planned path can include a series of positions, speeds, altitudes, heading, and the like thereby linking each position with a corresponding speed, an orientation, an elevation, a heading and so forth." [0051]; here it shows that each position in the planned path has a position, speed, altitude, and heading profile according to the next location.)

Regarding claim 43:
Cesarano teaches:
A guidance device comprising: a communication circuit; and a signal processing circuit; wherein the signal processing circuit generates a guidance command to guide each of a plurality of vehicles, the guidance command including location information of a plurality of points of passage defining a traveling path for each vehicle of the plurality of vehicles; (Cesarano discloses that the base station can have a controller like the one shown in figure 2 as shown in paragraph [0050], "In some other embodiments, the base station 108 can include a controller (not shown), used to receive and transmit planned path data to the unmanned vehicles 102." This controller can contain a communication unit 208, control unit 210 that generates travel commands for the plurality of vehicles as shown in paragraph [0050].)
the communication circuit transmits the guidance command to an external storage device, and receives location information of each vehicle of the plurality of vehicles as measured by a positioning device; ("the base station 108 stores the planned path data of the unmanned vehicle 102 and the companion unmanned vehicles 102, and transmits the planned path data to the unmanned vehicle 102 through the communication network 106." [0094]; here it shows that the unmanned vehicles send position data to a base station (guidance device) after storing it. “the base station 108 can include a controller (not shown), used to receive and transmit planned path data to the unmanned vehicles 102.” [0050]; here it shows that the base station can receive through a communication circuit planned path data from the unmanned vehicles that include determined positions as shown in paragraph [0036], “The planned path can include a series of positions, speeds, altitudes, headings or orientations and so forth.” Positions determined by a position unit 206 located in the controller of the vehicle as shown in paragraph [0057], “the position unit 206 can be configured to determine position data of the unmanned vehicles 102.”)
Cesarano does not explicitly teach that the positioning device is provided externally from the plurality of vehicles or that each vehicle includes a tag with stored identification information and a transmitter to transmit the information, however, 
Tsujimoto teaches:
a positioning device that is provided externally from the plurality of vehicles (figure 1 shows a tag positioning measurement device 24 that is located externally from the plurality of vehicles.)
each of the plurality of vehicles includes a tag with a storage device which stores identification information which uniquely identifies each vehicles of the plurality of vehicles (“A wireless tag 22 is carried by the article transport vehicle 1, the workers 2, and the fork lift truck 3, and is configured to output positioning wireless signals which are wireless signals for 
and a transmitter to transmit the identification information; (“And a transmitter-receiver 14 for mutually transmitting and receiving a variety of information is provided to each of the vehicle side controller H1 and the ground side controller H2.” [0083]; here it shows that the vehicle controller is provided a transmitter to transmit information to an external controller.)
Cesarano and Tsujimoto are analogous art because they are in the same field of art, vehicle guidance systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle guidance system as taught by Cesarano to include the features of the vehicle guidance system as taught by Tsujimoto in order for the external positioning device to be able to measure the location of each vehicle using a tag with uniquely identifying information that is received from a plurality of antennas in the work environment. The teaching suggestion/motivation to combine is that this would increase the efficiency of the position detection of each vehicle and allow for more precise guidance being provided to each vehicle. 
Cesarano in view of Tsujimoto does not explicitly teach altering the traveling plan and sending the altered traveled plan to the external storage device, however,
Klinger teaches:
the signal processing circuit alters at least a portion of the plurality of points of passage based on location information of each vehicle of the plurality of vehicles moving in accordance with the guidance command; ("each of the companion unmanned vehicles 102 may modify its corresponding planned path in accordance with the corrected path and the delay information obtained from the unmanned vehicle 102 that is correcting its trajectory." 0060]; here it shows the companion vehicle modifying its trajectory based on the path plan received by the unmanned vehicle.)
and the communication circuit transmits altered location information of points of passage to the external storage device. ("each of the companion unmanned vehicles 102 may modify its corresponding planned path in accordance with the corrected path and the delay information obtained from the unmanned vehicle 102 that is correcting its trajectory."[0060]; here it also shows that the unmanned vehicle is sending its altered path plan to the storage device of the companion unmanned vehicle.)
Cesarano, Tsujimoto, and Klinger are analogous art because they are in the same field of art, vehicle guidance system for guiding each of a plurality of vehicles. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle guidance system taught by Cesarano in view of Tsujimoto to include storing altered guidance commands as taught by Klinger in order for each vehicle to be able to access stored altered data from a guidance system. The teaching suggestion/motivation to combine is that by being able to access the altered stored data, the system can more efficiently complete tasks while increasing reliability in collision avoidance.

Regarding claim 44:
Cesarano teaches:
A vehicle comprising: a communication circuit to acquire a guidance command from an external storage device; (“the communication unit 208 can transmit and/or receive the data required to generate planned path through the communication network 106.” [0068])
a power source to generate driving power; ("the unmanned vehicle 102 and its components (not shown) can be powered by a power source to provide propulsion. The power source can be, but not restricted to, a battery, a fuel cell, a photovoltaic cell, a combustion engine, fossil fuel, solar energy, and so forth. In fact, embodiments are intended to include or otherwise cover any type of power source to provide power to the unmanned vehicle 102 for its operations." [0031])
and a controller to control the power source in accordance with the guidance command to move the vehicle; ("The controller 212 is configured to control the movement of the unmanned vehicle 102 along the planned path." [0050]; here it shows that the unmanned vehicles can contain a controller that controls the motor of the unmanned vehicle to travel along the path plan received by the base station (guidance device))
wherein the guidance command includes location information of a plurality of points of passage defining a traveling path for the vehicle, the location information defining directions and distances each from a kth point to a (k+1)th point in the plurality of points of passage, wherein "k" is a positive integer; ("the planned path can be segmented, such as a first planned path from position "A" to site 1(not shown), a second planned path from site 1 to site 2 (not shown), and a third planned path form site 2 back to point "A" (not shown). Moreover, if the mission is executed as planned, then the unmanned vehicle 102 travels along each of the planned paths in sequence." [0035]; here it shows that the path plan can be broken into 
Cesarano does not explicitly teach that the vehicle comprises a tag with stored identification information and a transmitter to transmit the information, however,
Tsujimoto teaches: 
a tag with a storage device which stores identification information which uniquely identifies each vehicles of the plurality of vehicles (“A wireless tag 22 is carried by the article transport vehicle 1, the workers 2, and the fork lift truck 3, and is configured to output positioning wireless signals which are wireless signals for position measurement.” [0087]; here it shows that each autonomous vehicle carries a wireless tag and paragraph [0095] discloses identifying information for each wireless tag, “the wireless position measuring system 21 manages, or keeps track of, the total number of the wireless tags 22 that are in the measurement target area E as well as identifying information for each wireless tag 22 that is in the measurement target area E.”
and a transmitter to transmit the identification information; (“And a transmitter-receiver 14 for mutually transmitting and receiving a variety of information is provided to each of the vehicle side controller H1 and the ground side controller H2.” [0083]; here it shows that the vehicle controller is provided a transmitter to transmit information to an external controller.)
Cesarano and Tsujimoto are analogous art because they are in the same field of art, vehicle guidance systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle guidance system as taught by Cesarano to include the features of 
Cesarano in view of Tsujimoto does not explicitly teach that a communication circuit acquires location information of points of passage which at least a portion of the plurality of points of passage is altered from the storage device, however, 
Klinger teaches:
and during a move in accordance with the guidance command, or after arriving at one of the plurality of points of passage, the communication circuit acquires location information of points of passage in which at least a portion of the plurality of points of passage is altered, from the storage device. ("Further, the controller 200 of the leader unmanned vehicle may communicate, via the communication unit 208, the new planned path to the companion unmanned vehicles 102 and/or the base station 108 so that the companion unmanned vehicles 102 can modify their paths based on the new planned path of the at least one unmanned vehicle 102." [0108]; here it shows that the controller 200 communicates with each vehicle the new planned path from its storage unit.)
Cesarano, Tsujimoto, and Klinger are analogous art because they are in the same field of art, vehicle guidance system for guiding each of a plurality of vehicles. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle taught by Cesarano in view of Tsujimoto to include storing altered guidance commands as taught by Klinger in order 

Regarding claim 45:
Cesarano in view Tsujimoto in view of Klinger teaches all of the limitations of claim 44.
Klinger further teaches:
The vehicle of claim 44, wherein, in response to receiving a notification indicating that at least a portion of the plurality of points of passage has been altered, the communication circuit acquires location information of points of passage in which at least a portion of the plurality of points of passage is altered. (“Moreover, the unmanned vehicle 102 may use the determined position data and the planned position data based on the planned path data to generate an alert that the unmanned vehicle 102 has deviated from the planned path. The alert may be transmitted to the companion unmanned vehicles 102 via the network 104.” [0055])
Cesarano, Tsujimoto, and Klinger are analogous art because they are in the same field of art, vehicle guidance system for guiding each of a plurality of vehicles. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle taught by Cesarano in view Tsujimoto in view of Klinger to further include acquiring altered location information as taught by Klinger in order for each vehicle to be able to access stored altered data from another vehicle in the situation that a plurality of points of passage have been altered. The teaching suggestion/motivation to combine is that by being able to access the altered stored data, the system can more efficiently complete tasks while increasing reliability in collision avoidance.
Regarding claim 46:
Cesarano in view of Tsujimoto in view of Klinger teaches all of the limitations of claim 44.
Klinger further teaches:
The vehicle of claim 44, wherein, after arriving at one of the plurality of points of passage, the communication circuit acquires location information of points of passage in which at least a portion of the plurality of points of passage is altered. (“the unmanned vehicle 102a may communicate to the companion unmanned vehicles 102b to 102n that it has gone off-course, and therefore requires course correction. The unmanned vehicle 102a may wait for an indefinite period at the current position `P.sub.4` for a response from any one of the companion unmanned vehicles 102b to 102n. The leader unmanned vehicles 102b may determine the corrected path 512a for the unmanned vehicle 102a upon receiving current position data of the unmanned vehicle 102a. Further, each of the unmanned vehicles 102b to 102n may also determine their respective new planned paths 512b to 512n before the leader unmanned vehicle 102b communicates the corrected path 512a to the unmanned vehicle 102a.” [0148]; here it shows that the communication circuit can acquire altered location information (corrected path) after the vehicle arrives at P.sub.4, one of the plurality of points of passages.)





Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Cesarano (U.S. Publication 20170227962) in view of Tsujimoto (U.S. Publication No. 20140316633) in view of Klinger (U.S. Publication No. 20170229029) in view of Moran (U.S. Publication No. 20170286887).
Regarding claim 42:
Cesarano in view of Tsujimoto in view of Klinger teach all of the limitations of claim 25. 
Moran teaches:
wherein each vehicle of the plurality of vehicles further includes an alarm device to perform at least one of sound generation and light activation; (The UAV(s) may include microphones to broadcast an alarm or audible warning to persons)
the positioning device measures a location of another vehicle of the plurality of vehicles or a person and outputs location information; (“The UAV(s) may include microphones to broadcast an alarm or audible warning to persons in the area and/or flashing lights to deter entry into the area.” [0073]; here it shows a UAV that detects a location of a person and outputs flashing lights to deter the person from entering into an area.)
and when the another vehicle or the person comes within a predetermined distance, the signal processing circuit of the guidance device adds to the guidance command an instruction to operate the alarm device. (“The UAV(s) may include microphones to broadcast an alarm or audible warning to persons in the area and/or flashing lights to deter entry into the area.” [0073]; here it shows that when the UAV detects that a person comes within a certain distance of a prohibited area, its microphones and flashing lights are operated to deter the person.)


Response to Arguments
	In response to applicant’s arguments specifically regarding the positioning device of the vehicle guidance system of claim 25, the examiner introduces the reference Tsujimoto (U.S. Publication No. 20140316633). The applicant has argued that none of the previously cited references, either alone or in combination, disclose the amended limitations of claims 25, 
43, and 44 which include “each of the plurality of vehicles includes a tag with a storage device which stores identification information which uniquely identifies each vehicle of the plurality of vehicles and a transmitter to transmit the identification information;” and “a positioning device that is provided externally from the plurality of vehicles, the positioning device being configured to measure a location of each vehicle of the plurality of vehicles and output location information of each vehicle of the plurality of vehicles, the positioning device measures the location of the plurality of vehicles by receiving the identification information transmitted from the transmitter of the tag with an array antenna located in one place, a plurality of antennas 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664